Exhibit 10.1

 

 

GLOBAL PARTNERS LP and GLP FINANCE CORP.,
as Issuers,

 

and

 

FS ENERGY AND POWER FUND,
as Purchaser

 

--------------------------------------------------------------------------------

 

8.00% SENIOR NOTES DUE 2018

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

Dated as of February 14, 2013

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

PURCHASE AND SALE OF NOTES

1

 

 

 

1.1

Sale and Issuance of Notes

1

1.2

Closing

1

1.3

Delivery

1

 

 

 

SECTION 2.

REPRESENTATIONS AND WARRANTIES OF ISSUERS

2

 

 

 

2.1

Existence, Qualification and Power

2

2.2

Authorization; No Contravention

2

2.3

Governmental Authorization

2

2.4

Binding Effect

3

2.5

No Restrictions on Transfer

3

2.6

No Material Adverse Effect

3

2.7

Litigation

3

2.8

No Default

3

2.9

Property

3

2.10

Insurance

4

2.11

Taxes

4

2.12

Employee Matters

4

2.13

Subsidiaries; Equity Interests

5

2.14

Environmental Compliance

5

2.15

Financial Statements

6

2.16

Solvency

6

2.17

Margin Regulations; Investment Company Act

6

2.18

Use of Proceeds

6

2.19

Disclosure

6

2.20

Compliance with Laws

7

2.21

Intellectual Property

7

2.22

Debt; Liens

7

2.23

Affiliate Transactions

7

2.24

SEC Reports

8

2.25

No Solicitation or Integration

8

2.26

Brokers

8

2.27

Money Laundering Laws; Anti-Bribery Laws

8

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

9

 

 

 

3.1

Accredited Investor

9

3.2

Not a Public Offering

9

3.3

Sophisticated Investor

9

3.4

Independent Investigation, etc.

9

3.5

Reliance by Issuers

9

 

i

--------------------------------------------------------------------------------


 

SECTION 4.

CONDITIONS TO PURCHASER’S PURCHASE OF NOTES

9

 

 

 

4.1

Delivery of Notes

10

4.2

Representations and Warranties

10

4.3

Performance

10

4.4

Certificates

10

4.5

Funding Notice

10

4.6

Note Documents

10

4.7

Approvals

10

4.8

Opinion of Issuers’ Counsel

11

4.9

Fee

11

4.10

No Litigation

11

4.11

Credit Agreement Debt

11

4.12

No Default

11

4.13

KYC Requirements

11

4.14

Purchase Permitted by Applicable Law

11

 

 

 

SECTION 5.

CONDITIONS TO ISSUERS’ ISSUANCE OF NOTES

11

 

 

 

5.1

Payment of Purchase Price

12

5.2

Representations and Warranties

12

5.3

Note Documents

12

 

 

 

SECTION 6.

PAYMENTS FREE OF TAXES, ETC.

12

 

 

 

6.1

Withholding

12

6.2

Other Taxes

12

6.3

Indemnification

12

6.4

Evidence of Payment

12

6.5

Forms

12

6.6

Refunds

13

6.7

Survival

13

 

 

 

SECTION 7.

INDEMNIFICATION OF PURCHASER

14

 

 

 

7.1

Expense Reimbursement

14

7.2

Indemnification

14

7.3

Contribution

14

7.4

Successors and Assigns

14

7.5

No Consequential Damages

14

7.6

Defense

15

7.7

Survival

15

7.8

Applicability

15

 

 

 

SECTION 8.

MISCELLANEOUS

15

 

 

 

8.1

GOVERNING LAW

15

8.2

Submission to Jurisdiction and Venue; Waiver of Jury Trial

15

 

--------------------------------------------------------------------------------


 

8.3

Enforcement of Agreement

16

8.4

Successors and Assigns

16

8.5

No Third Party Beneficiaries

16

8.6

Entire Agreement

16

8.7

Notices

17

8.8

Delays or Omissions

18

8.9

Amendments and Waivers

18

8.10

Severability

18

8.11

Table of Contents, Headings, etc.

18

8.12

Counterparts

18

8.13

Joint and Several Obligations of Issuers

18

 

 

 

EXHIBITS AND SCHEDULES

 

 

 

Exhibit A-1

Certain Definitions

 

Exhibit A-2

Rules of Construction

 

Exhibit B

Form of Funding Notice

 

 

 

 

Schedule 1

Guarantors

 

Schedule 2.7

Litigation

 

Schedule 2.12(e)

ERISA

 

Schedule 2.13

Subsidiaries; Equity Interests

 

Schedule 2.14

Environmental Compliance

 

Schedule 2.23

Affiliate Transactions

 

 

--------------------------------------------------------------------------------


 

This Note Purchase Agreement (this “Agreement”), dated as of February 14, 2013,
is among Global Partners LP, a Delaware limited partnership (the “Company”), GLP
Finance Corp., a Delaware corporation (“Finance Corp.,” and together with the
Company, the “Issuers”), and FS Energy and Power Fund, as purchaser (in such
capacity, the “Purchaser”).

 

Capitalized terms used but not defined elsewhere in this Agreement have the
meanings assigned to them in Exhibit A-1, and the rules of construction
applicable to this Agreement are set forth in Exhibit A-2.

 

RECITALS:

 

WHEREAS, the Issuers desire to sell, and the Purchaser desires to buy, an
aggregate principal amount of $70,000,000 of the Issuers’ 8.00% Senior Notes due
2018 (the “Notes”), to be issued in accordance with the terms and conditions of
an indenture to be entered into on the date hereof among the Issuers, the
Guarantors (as defined below) and the Purchaser (as may be amended, supplemented
or otherwise modified from time to time, the “Indenture”); and

 

WHEREAS, the Issuers’ obligations under the Notes, including the due and
punctual payment of interest on the Notes, will be irrevocably and
unconditionally guaranteed by each of the guarantors listed in Schedule 1 (the
“Guarantors”) and the other Guarantors (as defined in the Indenture) from time
to time pursuant to the Guarantee.

 

NOW THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained in this
Agreement, the parties to this Agreement agree as follows:

 

AGREEMENT:

 

SECTION 1.         PURCHASE AND SALE OF NOTES.

 

1.1          Sale and Issuance of Notes.  The aggregate principal amount of
Notes to be sold under this Agreement (the “Aggregate Principal Amount”) shall
equal $70,000,000.    Subject to the terms and conditions of this Agreement, the
Purchaser agrees to purchase at the Closing, and the Issuers agree to sell and
issue to the Purchaser at the Closing, an aggregate principal amount of Notes
equal to the Aggregate Principal Amount, for an aggregate purchase price equal
to the principal amount of Notes purchased multiplied by 0.97.  The aggregate
purchase price for the Notes payable by the Purchaser is referred to as the
“Purchase Price.”

 

1.2          Closing.  The consummation of the purchase and sale of the Notes as
contemplated by this Agreement (the “Closing”) will take place on February 14,
2013 (the “Closing Date”).

 

1.3          Delivery.  At the Closing, the Issuers shall deliver to the
Purchaser the Notes to be purchased by the Purchaser in the form of a single
Note (or such greater number of Notes in denominations of at least $100,000 as
the Purchaser may request at least one day prior to the Closing Date) dated the
Closing Date, registered in the Purchaser’s name (or in the name of its
designated nominee) and substantially in the form attached to the Indenture,
against wire

 

1

--------------------------------------------------------------------------------


 

transfer by the Purchaser to the Issuers, or their order, of immediately
available funds in the amount of the Purchase Price to the following account:

 

Bank:

 

Bank of America

ABA Number:

 

026009593

A/C Number:

 

56095872

Account Name:

 

Global Companies LLC

 

If at the Closing the Issuers shall fail to tender such Notes to the Purchaser
as provided above, or any of the conditions specified in Section 4 shall not
have been fulfilled to the Purchaser’s satisfaction, the Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights the Purchaser may have by reason of such failure or
such nonfulfillment.

 

SECTION 2.         REPRESENTATIONS AND WARRANTIES OF ISSUERS.  The Issuers
represent and warrant, jointly and severally, to the Purchaser as of the Closing
Date that:

 

2.1          Existence, Qualification and Power.  Each of the Issuer Parties and
its Subsidiaries thereof (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Applicable Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) if applicable,
execute, deliver and perform its obligations under each of this Agreement, the
Indenture and the Notes (the “Note Documents”) to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Applicable Laws of each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification or
license, except in each case referred to in clause (b)(i) or (c) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.  True and accurate copies of the Fundamental Documents of the
Issuer Parties, as in effect on the date hereof, have been made available to the
Purchaser.

 

2.2          Authorization; No Contravention.  The execution, delivery and
performance by each Issuer Party of each Note Document to which such Issuer
Party is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Issuer Party’s Fundamental Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Issuer
Party is a party or affecting such Issuer Party or the properties of such Issuer
Party or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Issuer Party
or its property is subject, or (c) violate any Applicable Law.

 

2.3          Governmental Authorization.  Assuming that the representations of
the Purchaser set forth in Section 3 are true and correct:

 

(a)           no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or

 

2

--------------------------------------------------------------------------------


 

required in connection with (i) the execution, delivery or performance by, or
enforcement against, any Issuer Party of this Agreement or any other Note
Document or (ii) the offer, sale or issuance of the Notes;

 

(b)           the offer, sale, and issuance of the Notes in conformity with the
terms of this Agreement are exempt from the registration requirements of
Section 5 of the Securities Act and the securities registration provisions of
all applicable state securities laws; and

 

(c)           no qualification of the Indenture under the Trust Indenture Act of
1939 is required in connection with the offer and sale of the Notes and the
Guarantee.

 

2.4          Binding Effect.  This Agreement has been, and each other Note
Document, when delivered hereunder, will have been, duly executed and delivered
by each Issuer Party that is party thereto.  This Agreement constitutes, and
each other Note Document when so delivered will constitute, a legal, valid and
binding obligation of each Issuer Party, enforceable against each Issuer Party
that is party thereto in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity) and except
that enforceability may be limited by public policy and an implied covenant of
good faith and fair dealing.

 

2.5          No Restrictions on Transfer.  Other than as set forth in the
Indenture, the Notes will be free of restrictions on transfer under applicable
state and federal securities laws.

 

2.6          No Material Adverse Effect.  Since September 30, 2012, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

2.7          Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Issuers after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Issuer Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Note Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 2.7, either individually or in the aggregate, if determined adversely
upon reasonable review of the underlying claim, could reasonably be expected to
have a Material Adverse Effect.

 

2.8          No Default.  Neither any Issuer Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default (each as defined in the
Indenture) has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Note Document.

 

2.9          Property.  Each Issuer Party and its Subsidiaries have good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or

 

3

--------------------------------------------------------------------------------


 

used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of each Issuer Party and its Subsidiaries
is subject to no Liens other than Permitted Liens.

 

2.10        Insurance.  The properties of each Issuer Party and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of an Issuer Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where each Issuer Party
or the applicable Subsidiary operates.

 

2.11        Taxes.  Each Issuer Party and its Subsidiaries have filed all
Federal and material state and other Tax returns and reports required to be
filed, and have paid all material Federal, state and other Taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. 
There is no proposed Tax assessment against any Issuer Party or any Subsidiary
that would, if made, have a Material Adverse Effect.  Neither any Issuer Party
nor any Subsidiary thereof is party to any tax sharing agreement.

 

2.12        Employee Matters.

 

(a)           Except as described in the SEC Reports, no labor disturbance by
the employees of the Issuer Parties exists or, to the best knowledge of the
Issuers, is imminent, that could reasonably be expected to have a Material
Adverse Effect.

 

(b)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter (or is entitled to rely on an
opinion letter or advisory letter) from the Internal Revenue Service to the
effect that the form of such Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of the Issuer Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(c)           There are no pending or, to the best knowledge of the Issuers,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to have a Material Adverse Effect.

 

(d)           (i) No ERISA Event has occurred, and neither any Issuer Party nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Issuer Party

 

4

--------------------------------------------------------------------------------


 

and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither any Issuer Party nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iv) neither any Issuer Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither any Issuer Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

(e)           Neither any Issuer Party or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed in Schedule 2.12(e) and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

2.13        Subsidiaries; Equity Interests.  As of the Closing Date, no Issuer
Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 2.13, and all of its outstanding Equity Interests in such
Subsidiaries have been validly issued, in accordance with their respective
Fundamental Documents and are fully paid (to the extent required under the
applicable Fundamental Documents) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act and Chapter 156C and Sections 35 and 46 of the
Massachusetts Limited Liability Company Act) and are owned by an Issuer Party in
the amounts specified in Part (a) of Schedule 2.13 free and clear of all Liens
other than Liens granted pursuant to the Credit Agreement.  The Issuer Parties
have no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 2.13.   All of the outstanding
Equity Interests in each Issuer Party have been validly issued, in accordance
with their respective Fundamental Documents and are fully paid (to the extent
required under the applicable Fundamental Documents) and nonassessable (except
as such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware Limited Liability Company Act and Chapter 156C and Sections 35 and 46
of the Massachusetts Limited Liability Company Act) and, as to each Issuer Party
other than the Company are owned by the Persons and in the amounts specified on
Part (c) of Schedule 2.13 free and clear of all Liens other than Liens granted
pursuant to the Credit Agreement.  The sole general partner of the Company is
Global GP LLC, a Delaware limited liability company.

 

2.14        Environmental Compliance.  Each Issuer Party and its Subsidiaries
conduct in the ordinary course of business a periodic review of the effect of
existing Environmental Laws and any pending claims alleging potential
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Issuers have
reasonably concluded that, except as specifically disclosed in Schedule 2.14,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------


 

2.15        Financial Statements.

 

The Historical Financial Statements (a) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (b) fairly present the financial condition of the
Issuers and their Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (c) show all material indebtedness and other liabilities,
direct or contingent, of the Issuers and their Subsidiaries as of the date
thereof, including material liabilities for Taxes, commitments and Indebtedness.

 

2.16        Solvency.  The Issuer Parties, on a consolidated and consolidating
basis, both before and after giving effect to the transactions contemplated by
this Agreement and the other Note Documents are Solvent.

 

2.17        Margin Regulations; Investment Company Act.

 

(a)           No Issuer Party is engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), or extending credit for the purpose of
purchasing or carrying margin stock.

 

(b)           None of the Issuer Parties or any Subsidiaries thereof is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

2.18        Use of Proceeds.  The Issuers will use the proceeds of the Notes
solely (a) to finance the transactions contemplated by the Acquisition Agreement
and to pay transaction costs incurred in connection therewith, (b) to pay the
transaction costs incurred in connection with the transactions contemplated
hereby and (c) to finance the ongoing general corporate activities of the
Company and its Subsidiaries.

 

2.19        Disclosure.  Each Issuer Party has disclosed to the Purchaser all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Issuer Party to the Purchaser in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Note Document (in each case, as modified or supplemented by other
information so furnished and taken as a whole with all documents so delivered)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to the
Projections, (a) the Issuers represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable as of the Closing
Date (it being understood that the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Issuers, and the Issuers make no representation or warranty as to the
attainability of the

 

6

--------------------------------------------------------------------------------

 

 


 

Projections or as to whether the Projections will be achieved) and (b) as of the
Closing Date, the Projections have not been modified in any material respect by
the Issuers.

 

2.20                        Compliance with Laws; Permits.

 

(a)                                 Each of the Issuer Parties and their
respective Subsidiaries is in compliance in all material respects with the
requirements of all Applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(i) such requirement of Applicable Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 All material permits necessary to the
operation of the business of the Issuer Parties are in full force and effect,
and the applicable Issuer Party or its Subsidiary holding each such material
permit is not in violation of such permit other than any violation that could
not reasonably be expected to have a Material Adverse Effect.

 

2.21                        Intellectual Property.  Each Issuer Party and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person unless any such conflict could not
reasonably be expected to have a Material Adverse Effect.  To the best knowledge
of each Issuer Party, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Issuer Party or any Subsidiary infringes upon any rights
held by any other Person.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Issuers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

2.22                        Debt; Liens.

 

(a)                                 The Issuer Parties and the other Restricted
Subsidiaries (as defined in the Indenture) have no Indebtedness (as defined in
the Indenture) (i) outstanding on the Closing Date other than any Indebtedness
permitted pursuant to Section 4.09 of the Indenture or (ii) outstanding under
the Credit Agreement on the Closing Date other than any Indebtedness described
in Section 4.11 of this Agreement.

 

(b)                                 Except with respect to Permitted Liens,
there is no financing statement, security agreement, chattel mortgage, real
estate mortgage or other document filed or recorded with any filing records,
registry or other public office that purports to cover, affect or give notice of
any present or possible future Lien on, or security interest in, any assets or
property of any of the Issuer Parties or any rights relating thereto.

 

2.23                        Affiliate Transactions.  Except as disclosed in
Schedule 2.23, none of the officers, directors or employees of any Issuer Party
is presently a party to any transaction with such Issuer Party or any other
Issuer Party (other than for services as employees, officers and directors and
redemption agreements, and loans to owners, officers and employees to the extent

 

7

--------------------------------------------------------------------------------


 

permitted by Section 4.11 of the Indenture), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Issuers, any corporation, partnership, trust or other entity
(other than for services as employees, officers and directors and redemption
agreements and loans to owners, officers and employees, in each case in the
ordinary course of business consistent with past practices) in which any
officer, director or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

2.24                        SEC Reports.  Since January 1, 2011, the Company has
timely filed all documents required to be filed with the Commission pursuant to
Sections 13(a), 14(a) or 15(d) of the Exchange Act.  The SEC Reports, when they
were filed with the Commission conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make such statements, in the light of the circumstances in which
they were made, not misleading.

 

2.25                        No Solicitation or Integration.  Neither the Issuers
nor any other Person authorized by the Issuers to act on their behalf has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of purchasers with respect to offers or
sales of the Notes.  The Issuers have not, directly or indirectly, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to their knowledge, is or
will be integrated with the Notes sold pursuant to this Agreement.

 

2.26                        Brokers.  Neither the Issuers nor any other Person
authorized by the Issuers to act on their behalf has retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Purchaser would be required to
pay.

 

2.27                        Money Laundering Laws; Anti-Bribery Laws.

 

(a)                                 The operations of the Issuer Parties are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering and
anti-terrorism statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar laws, regulations or guidelines, issued,
administered or enforced by any governmental agency (including, without
limitation, the U.S.A. Patriot Act and the Executive Order) (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving any
Issuer Party with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Issuers, threatened.

 

(b)                                 None of the Issuer Parties shall use,
directly or indirectly, any part of the proceeds from the sale of the Notes
hereunder for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any

 

8

--------------------------------------------------------------------------------


 

improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES OF
PURCHASER.  The Purchaser represents and warrants, or acknowledges, as
applicable, as of the Closing Date as follows:

 

3.1                               Accredited Investor.  The Purchaser is (a) an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act; (b) aware that the sale of the Notes to it is being
made in reliance on a private placement exemption from registration under the
Securities Act; and (c) acquiring the Notes for its own account.

 

3.2                               Not a Public Offering.  The Purchaser
understands and agrees that the Notes are being offered in a transaction not
involving any public offering within the meaning of the Securities Act, that
such Notes have not been and will not be registered under the Securities Act and
that such Notes may be offered, resold, pledged or otherwise transferred only
(a) pursuant to an exemption from registration under the Securities Act,
including the exemption provided by Rule 144 thereunder (if available),
(b) pursuant to an effective registration statement under the Securities Act
(which the Purchaser acknowledges the Issuer Parties have no obligation to
furnish), or (c) to the Company or one of its Subsidiaries, in each of cases
(a) through (c) above in accordance with any applicable securities laws of any
State of the United States, and that it will notify any subsequent Purchaser of
Notes from it of the resale restrictions referred to above, as applicable.

 

3.3                               Sophisticated Investor.  The Purchaser (a) is
able to fend for itself in the transactions contemplated by this Agreement,
(b) has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Notes and (c) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment.

 

3.4                               Independent Investigation, etc.  The Purchaser
acknowledges that (a) it has conducted its own investigation of the Issuers and
the terms of the Notes, (b) it has had access to the Company’s public filings
with the Commission and to such financial and other information as it deems
necessary to make its decision to purchase the Notes, and (c) it has been
offered the opportunity to ask questions of the Issuers and received answers
thereto, as it deemed necessary in connection with the decision to purchase the
Notes.  The foregoing, however, does not limit or modify the representations and
warranties of the Issuers under this Agreement or the right of the Purchaser to
rely thereon.

 

3.5                               Reliance by Issuers.  The Purchaser
understands that the Issuers and their counsel will rely upon the truth and
accuracy of the foregoing representations and acknowledgements.

 

SECTION 4.                            CONDITIONS TO PURCHASER’S PURCHASE OF
NOTES.  The obligation of the Purchaser to purchase the Notes at the Closing is
subject to the fulfillment on or before the Closing Date of each of the
following conditions:

 

9

--------------------------------------------------------------------------------


 

4.1                               Delivery of Notes.  The Issuers shall have
delivered Notes, representing in aggregate the Aggregate Principal Amount and
substantially in the form attached to the Indenture, to the Purchaser, in the
registered name of the Purchaser (or its designated nominee).

 

4.2                               Representations and Warranties.  The
representations and warranties of the Issuer Parties contained in Section 2
shall be true and correct in all respects as of the Closing Date.

 

4.3                               Performance.  The Issuers shall have performed
and complied in all material respects with all agreements, obligations, and
conditions contained in this Agreement that are required to be performed or
complied with by them on or before the Closing Date.

 

4.4                               Certificates.  The Issuers shall have
delivered to the Purchaser:

 

(a)                                 a certificate, signed by an officer of such
Issuer Party or its (or its parent’s) general partner, stating that (i) the
conditions specified in Sections 4.2, 4.3, 4.11 and 4.12 are satisfied and
(ii) after giving effect to the transactions contemplated by the Note Documents
on the Closing Date, the Issuer Parties, taken as a whole, are Solvent; and

 

(b)                                 a certificate in respect of each Issuer
Party, signed by a secretary or assistant secretary of such Issuer Party or its
(or its parent’s) general partner, certifying (i) as to the incumbency of the
officers of such Issuer Party or its (or its parent’s) general partner
authorized to execute and deliver this Agreement (if applicable), the other Note
Documents and any instruments or agreements required hereunder or thereunder to
which such Issuer Party is a party, (ii) as true, complete and correct and in
full force and effect as of the Closing Date, and attaching, copies of the
Fundamental Documents of such Issuer Party, (iii) as true, complete and correct
and in full force and effect as of the Closing Date, and attaching, a copy of
one or more resolutions or other authorizations of such Issuer Party or its
general partner authorizing the Note Documents to which it is a party and
(iv) attaching certificates issued by the Secretary of State or other applicable
Governmental Authority of the state or other jurisdiction of such Issuing
Party’s organization.

 

4.5                               Funding Notice.  At least one Business Day
prior to the Closing Date, the Purchaser shall have received written
instructions signed by an officer of the general partner of the Company and an
officer of Finance Corp. on letterhead of the Company in the form attached as
Exhibit B.

 

4.6                               Note Documents.  The parties (other than the
Purchaser) to each Note Document shall have duly executed each such Note
Document, and each such Note Document shall be in full force and effect.

 

4.7                               Approvals.  The Issuers shall have obtained
all necessary authorizations, approvals, permits and qualifications, if any, or
secured an exemption therefrom, required by any Governmental Authority
(including state authorities) in connection with to the offer and sale of the
Notes, and each such authorization, approval, permit or qualification shall be
effective at the Closing.

 

10

--------------------------------------------------------------------------------


 

4.8                               Opinion of Issuers’ Counsel.  The Purchaser
shall have received (a) an opinion from Vinson & Elkins L.L.P., New York counsel
for the Issuer Parties, and (b) an opinion from Edward Faneuil, Massachusetts
counsel for the Issuer Parties, in each case dated the Closing Date and in form
and substance reasonably acceptable to the Purchaser.

 

4.9                               Fees and Expenses.  All fees, costs and other
expenses and all other amounts payable to the Purchaser (including, without
limitation, legal fees and expenses of counsel for the Purchaser, directly to
such counsel if requested by the Purchaser, and fees payable pursuant to the
Commitment Letter) shall have been paid (or shall be paid simultaneously with
the proceeds of the Notes on the Closing Date) to the extent due on the Closing
Date.

 

4.10                        No Litigation.  There is no litigation,
governmental, administrative or judicial action, actual or threatened, that
could reasonably be expected to restrain or prevent the transactions
contemplated by this Agreement and the other Note Documents, as determined in
the reasonable discretion of the Purchaser.

 

4.11                        Credit Agreement Debt.  The Purchaser shall have
received evidence reasonably satisfactory to it that amounts outstanding under
any Credit Agreement shall not exceed $615,000,000 plus the aggregate amount of
WC Loans (as defined in the Credit Agreement) outstanding at the close of
business on the day prior to the Closing Date.

 

4.12                        No Default; No Material Adverse Effect.  After
giving effect to the sale of the Notes and the transactions contemplated by the
Note Documents, no Default or Event of Default (each as defined in the
Indenture) has occurred and is continuing.  There shall be no existing event or
condition that could reasonably be expected to have a Material Adverse Effect.

 

4.13                        KYC Requirements.  The Purchaser shall have received
all documentation and other information requested by the Purchaser and required
by bank regulatory authorities under applicable “know your customer” laws and
Money Laundering Laws, including the U.S.A. Patriot Act.

 

4.14                        Purchase Permitted by Applicable Law.  The
Purchaser’s purchase of Notes shall (a) be permitted by the Applicable Laws of
each jurisdiction to which the Purchaser is subject, (b) not violate any
Applicable Law (including, without limitation, Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and (c) not subject the Purchaser to
any Tax, penalty or liability under or pursuant to any Applicable Law, which
Applicable Law is not in effect on the Closing Date.  If requested by the
Purchaser, the Purchaser shall have received an officers’ certificate from the
Issuers certifying as to such matters of fact as the Purchaser may reasonably
specify to enable the Purchaser to determine whether such purchase is so
permitted.

 

SECTION 5.                            CONDITIONS TO ISSUERS’ ISSUANCE OF NOTES. 
The obligation of the Issuers to issue the Notes on the Closing Date is subject
to the fulfillment on or before the Closing Date of each of the following
conditions by the Purchaser:

 

11

--------------------------------------------------------------------------------


 

5.1                               Payment of Purchase Price.  The Purchaser
shall have paid the Purchase Price by wire transfer of immediately available
funds to the account or accounts designated by Issuers in Section 1.3.

 

5.2                               Representations and Warranties.  The
representations and warranties of the Purchaser contained in Section 3 shall be
true and correct in all respects as of the Closing Date.

 

5.3                               Note Documents.  The parties to each Note
Document (other than the Issuer Parties) shall have duly executed each such Note
Document and each such Note Document shall be in full force and effect.

 

SECTION 6.                            PAYMENTS FREE OF TAXES, ETC.

 

6.1                               Withholding.  Any and all payments by or on
account of any obligation of the Issuers hereunder or under any other Note
Document shall to the extent permitted by Applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, Applicable
Laws require any Tax to be withheld or deducted on any payments by or on account
of any obligation of the Issuers hereunder or under any other Note Document,
(x) the Issuers shall withhold or deduct such Tax in accordance with such
Applicable Laws and timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Applicable Laws, and
(y) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Issuers shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including withholding or deductions of Indemnified
Taxes or Other Taxes applicable to additional sums payable under this
Section 6.1) the Holder receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

6.2                               Other Taxes.  Without limiting or duplicating
the provisions of subsection (a) above, the Issuers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Laws.

 

6.3                               Indemnification.  The Issuers shall jointly
and severally indemnify each Holder, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
such Holder, on or with respect to any payment by or on account of any
obligation of the Issuers hereunder or under any other Note Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 6.3) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Government Authority..

 

6.4                               Evidence of Payment.  Upon request by the
Holders after any payment of Taxes by the Issuers to a Governmental Authority as
provided in this Section 6, the Issuers shall deliver to the Holder the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Holders.

 

6.5                               Forms.  A Holder shall, at the time it
acquires the Notes and thereafter as reasonably requested by the Issuers,
deliver such other documentation prescribed by Applicable

 

12

--------------------------------------------------------------------------------


 

Law or reasonably requested by the Issuers as will enable to the Issuers to
determine whether or not such Holder is subject to backup withholding and
information reporting.  Without limiting the generality of the foregoing, a
Holder that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall, at the time it acquires the Notes and
thereafter as reasonably requested by the Issuers or upon the expiration,
invalidity or obsolescence of any previously delivered form, furnish to the
Issuers either:  (i) two (2) accurate and complete originals of U.S. Internal
Revenue Service Form W-8BEN and a certificate to the effect that the Holder is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, is not a
“10-percent shareholder” within the meaning of Section 881(c)(3)(B) of the Code
and is not a controlled foreign corporation described in Section 881(c)(3)(C) of
the Code, or (ii) other applicable U.S. Internal Revenue Service forms to claim
an exemption or reduction of U.S. federal withholding Tax. Notwithstanding the
foregoing, the Holder shall not be required to deliver any form or documentation
it is not legally entitled to deliver.  In addition, each Holder that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall, at the time it acquires the Notes and thereafter as reasonably requested
by the Issuers or upon the expiration, invalidity or obsolescence of any
previously delivered form, furnish to the Issuers two (2) complete and accurate
originals of IRS Form W-9 or other applicable form certifying that such Holder
is exempt from backup withholding.

 

6.6                               Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 6 (including by the
payment of additional amounts pursuant to Section 6.1), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 6.6 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 6.6, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 6.6 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 6.6 shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

6.7                               Survival.  Without prejudice to the survival
of any other agreement of the Issuers hereunder, the agreements and obligations
of the Issuers contained in this Section 6 shall survive the payment in full of
all amounts due hereunder.

 

13

--------------------------------------------------------------------------------


 

SECTION 7.                            INDEMNIFICATION OF PURCHASER.

 

7.1                               Expense Reimbursement.  The Issuers shall pay
all of the Purchaser’s fees, costs and expenses (including, without limitation,
all reasonable out-of-pocket costs and expenses arising in connection with the
purchase of the Notes and any due diligence investigation performed by the
Purchaser and the reasonable fees and expenses of special counsel to the
Purchaser and also of, without limitation, any local legal counsel as shall be
reasonably necessary in connection with the Purchaser’s purchase of the Notes
and the Note Documents; provided that the Issuers’ aggregate payment obligations
in respect of fees and expenses of legal counsel of the Purchaser accrued on or
prior to the Closing Date shall not exceed $400,000) arising in connection with
the negotiation, preparation, execution, delivery and administration (including
in connection with any exchange contemplated in Section 3.10 of the Indenture)
of the Note Documents.

 

7.2                               Indemnification Generally.  The Issuers hereby
indemnify and hold harmless all Indemnified Parties from and against all
Liabilities.  In addition to the foregoing, the Issuers agree to reimburse each
Indemnified Party for all legal or other expenses incurred in connection with
investigating, defending or participating in any action or other proceeding
relating to any Liabilities (whether or not such Indemnified Party is a party to
any such action or proceeding).  No Indemnified Party shall be liable to the
Issuers or any other Person for damages arising from the use by others of
information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages arise as a result of information distributed through
the internet, electronic, telecommunications or other information transmissions
systems by such Indemnified Party in a manner that is determined by a court of
competent jurisdiction in a final and non-appealable judgment to have been
grossly negligent or a result of the bad faith or willful misconduct of such
Indemnified Party (to the extent determined by a court of competent jurisdiction
in a final and non-appealable judgment).  No Indemnified Party shall be liable
to the Issuers or any other Person for any determination made by it pursuant to
this Section 7 in the absence of gross negligence or willful misconduct on the
part of such Person (to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment).

 

7.3                               Contribution.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
it harmless, then the Issuers shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect not only the relative
benefits received by the Issuers on the one hand and such Indemnified Party on
the other hand but also the relative fault of the Issuers and such Indemnified
Party, as well as any relevant equitable considerations.  The rights set forth
in this Section 7.3 are in addition to any rights that the Indemnified Parties
may have at common law or otherwise.

 

7.4                               Successors and Assigns.  The Issuers’
indemnity obligations under this Section 7 shall be in addition to any liability
which the Issuers may otherwise have and shall be binding upon any successors,
assigns, heirs and personal representatives of the Issuers.  This Section 7 is
for the benefit of the Indemnified Parties, and no other Person may rely hereon.

 

7.5                               No Consequential Damages.  In no event shall
the Issuers have any liability to any Indemnified Party for any consequential or
punitive damages, except for any such

 

14

--------------------------------------------------------------------------------


 

consequential or punitive damages included in any third party claim in
connection with which such Indemnified Party is entitled to indemnification.

 

7.6                               Defense.  If any Indemnified Party is entitled
to indemnification under this Section 7 with respect to any action or proceeding
brought by a third party that is also brought against the Issuers, the Issuers
shall be entitled to assume the defense of any such action or proceeding with
counsel reasonably satisfactory to the Indemnified Party.  Upon assumption by
the Issuers of the defense of any such action or proceeding, the Indemnified
Party shall have the right to participate in such action or proceeding and to
retain its own counsel, but the Issuers shall not be liable for any legal
expenses of other counsel subsequently incurred by such Indemnified Party in
connection with the defense thereof unless (a) the Issuers have agreed to pay
such fees and expenses, (b) the Issuers shall have failed to employ counsel
reasonably satisfactory to the Indemnified Party in a timely manner or (c) the
Indemnified Party shall have been advised by counsel that there are actual or
potential conflicting interests between the Issuers and the Indemnified Party,
including situations in which there are one or more legal defenses available to
the Indemnified Party that are different from or additional to those available
to the Issuers.  The Issuers shall not consent to the terms of any compromise or
settlement of any action defended by the Issuers in accordance with the
foregoing without the prior consent of the Indemnified Party (other than any
such compromise or settlement exclusively requiring payment of money by the
Issuers).

 

7.7                               Survival.  Without prejudice to the survival
of any other agreement of the Issuers hereunder, the agreements and obligations
of the Issuers contained in this Section 7 shall survive the payment in full of
all amounts due hereunder.

 

7.8                               Applicability.  This Section 7 shall not apply
to Taxes.

 

SECTION 8.                            MISCELLANEOUS.

 

8.1                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

8.2                               Submission to Jurisdiction and Venue; Waiver
of Jury Trial.

 

(a)                                 Each of the parties to this Agreement
irrevocably submits to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the borough of Manhattan or the District Court for
the Southern District of New York or any court of appeals from either thereof,
over any suit, action or proceeding arising out of or relating to this Agreement
or the transactions contemplated by this Agreement.  Each of the parties
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.

 

(b)                                 EACH OF THE PARTIES TO THIS AGREEMENT
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND

 

15

--------------------------------------------------------------------------------


 

UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.

 

8.3                               Enforcement of Agreement.  The parties to this
Agreement agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or was otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement.  Additionally, each party to this Agreement irrevocably waives any
defenses based on adequacy of any other remedy, whether at law or in equity,
that might be asserted as a bar to the remedy of specific performance of any of
the terms or provisions of this Agreement or injunctive relief in any action
brought therefore.

 

8.4                               Successors and Assigns.  All agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns whether so
expressed or not.  This Agreement and the rights and obligations herein may be
assigned by the Purchaser without the written consent of the Issuers in
connection with the Purchaser’s transfer of Notes in accordance with the
Indenture.  This Agreement and the rights and obligations herein may not be
assigned by the Issuers without the prior written consent of the Purchaser.

 

8.5                               No Third Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the parties to this Agreement any rights, remedies, obligations or liabilities
under or by reason of this Agreement, and no Person that is not a party to this
Agreement (other than any Indemnified Party, to the extent set forth in
Section 7) shall have any standing as third party beneficiary with respect to
this Agreement or the transactions contemplated hereby; provided, however, that
future Holders shall have the rights of Holders set forth in this Agreement.

 

8.6                               Entire Agreement.  The Note Documents and the
other documents delivered pursuant to this Agreement constitute the full and
entire understanding and agreement among the parties with regard to the subjects
hereof and thereof.  Neither this Agreement nor any term of this Agreement may
be amended, waived, discharged or terminated other than by a written instrument
signed by the party against whom enforcement of any such amendment, waiver,
discharge, or termination is sought.

 

16

--------------------------------------------------------------------------------

 


 

8.7                               Notices.  Except as otherwise provided in this
Agreement, all notices, requests, claims, demands, waivers and other
communications required or permitted hereunder shall be in writing and shall be
mailed by registered or certified mail, postage prepaid, return receipt
requested, sent via facsimile (receipt confirmed) or electronic mail at the
following addresses, facsimile numbers or electronic mail addresses (or at such
other addresses, facsimile numbers or electronic mail addresses for a party as
shall be specified by like notice) or otherwise delivered by hand or by
messenger, addressed:

 

(a)

if to the Purchaser, to:

 

 

 

FS Energy and Power Fund

 

 

c/o GSO Capital Partners LP

 

 

The Blackstone Group

 

 

345 Park Avenue, 31st Floor

 

 

New York, NY 10154

 

 

Attention: Angelina Perkovic

 

 

Fax No.: (201) 812-7906

 

 

Email: 12018127906@TLS.LDSPROD.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

Attention: Valerie Kritsberg

 

 

Email: valerie.kritsberg@gsocap.com

 

 

 

 

(b)

if to the Issuers, to:

 

 

 

Global Partners LP

 

 

P.O. Box 9161

 

 

800 South Street

 

 

Waltham, Massachusetts 02454-9161

 

 

Attention: General Counsel

 

 

Fax No.: (781) 398-9211

 

 

Email: efaneuil@globalp.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

Attention: Chief Financial Officer

 

 

Fax No.: (781) 398-9202

 

 

Email: thollister@globalp.com

 

 

or in any such case to such other address, facsimile number, electronic mail
address or telephone as either party may, from time to time, designate in a
written notice given in a like manner.  If notice is provided by mail, it shall
be deemed to be delivered upon proper deposit in a mailbox, if notice is
delivered via facsimile or electronic mail, it shall be deemed to be delivered
upon receipt of electronic confirmation, and if notice is delivered by hand,
messenger or overnight courier service, it shall be deemed to be delivered upon
actual delivery.

 

17

--------------------------------------------------------------------------------


 

8.8                               Delays or Omissions.  No delay or omission to
exercise any right, power, or remedy accruing to any Holder of any Notes upon
any breach or default of the Issuers under this Agreement shall impair any such
right, power, or remedy of such Holder, nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent, or approval
of any kind or character on the part of any Holder of any breach or default
under this Agreement, or any waiver on the part of any holder of any provisions
or conditions of this Agreement, must be in writing and shall be effective only
to the extent specifically set forth in such writing or as provided in this
Agreement.  All remedies, either under this Agreement or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.

 

8.9                               Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Issuers and the Required
Holders (as defined in the Indenture).  Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each existing Holder, each
future Holder and the Issuers.

 

8.10                        Severability.  In case any provision in this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

8.11                        Table of Contents, Headings, etc.  The Table of
Contents and headings of the Articles and Sections of this Agreement have been
inserted for convenience of reference only, are not to be considered a part of
this Agreement and shall in no way modify or restrict any of the terms or
provisions hereof.

 

8.12                        Counterparts.  The parties may sign any number of
copies of this Agreement, and each party hereto may sign any number of separate
copies of this Agreement.  Each signed copy shall be an original, but all of
them together represent the same agreement.  The exchange of copies of this
Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the parties
hereto and may be used in lieu of the original Indenture for all purposes. 
Signatures of the parties hereto transmitted by facsimile or PDF shall be deemed
to be their original signatures for all purposes.

 

8.13                        Joint and Several Obligations of Issuers.  All
obligations of the Issuers hereunder and under the other Note Documents shall be
joint and several.

 

[Signature pages follow.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

Issuers:

 

 

 

GLOBAL PARTNERS LP

 

 

 

By:

GLOBAL GP LLC,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

GLP FINANCE CORP.

 

 

 

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President and Chief Executive Officer

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

FS ENERGY AND POWER FUND

 

 

 

 

 

By:

GSO Capital Partners LP,

 

 

its sub-advisor

 

 

 

 

 

 

By:

/s/ Marisa J. Beeney

 

Name:

Marisa J. Beeney

 

Title:

Authorized Signatory

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

CERTAIN DEFINITIONS

 

“Acquisition Agreement” means the Membership Interest Purchase Agreement, dated
as of January 22, 2013, between the Company and JH Kelly Holdings LLC, pursuant
to which the Company will acquire from JH Kelly Holdings LLC 100% of the
outstanding limited liability company interests in Cascade Kelly Holdings, LLC,
the indirect owner and operator of an ethanol plant and transloading facility in
Clattskanie, Oregon.

 

“Affiliate” has the meaning assigned to that term in the Indenture.

 

“Agreement” has the meaning assigned to that term in the preamble.

 

“Aggregate Principal Amount” has the meaning assigned to that term in
Section 1.1.

 

“Applicable Law,” except as the context may otherwise require, means all
applicable laws, rules, regulations, ordinances, judgments, decrees,
injunctions, writs and orders of any court or governmental or congressional
agency or authority and rules, regulations, orders, licenses and permits of any
United States federal, state, municipal, regional, or other governmental body,
instrumentality, agency or authority.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or another place of payment are
authorized or required by law to close.

 

“Closing” has the meaning assigned to that term in Section 1.2.

 

“Closing Date” has the meaning assigned to that term in Section 1.2.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (unless as otherwise indicated), and the regulations promulgated
and rulings issued thereunder.

 

“Commission” means the Securities and Exchange Commission.

 

“Commitment Letter” means the Commitment Letter, dated as of January 24, 2013,
among the Issuers and GSO Capital Partners LP.

 

“Company” has the meaning assigned to that term in the preamble.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

 

A-1-1

--------------------------------------------------------------------------------


 

voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Credit Agreement” has the meaning assigned to that term in the Indenture.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment, human
health and safety, and natural resources, or to the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions, discharges to waste or public systems, and exposure to hazardous
substances.

 

“Equity Interests” has the meaning assigned to that term in the Indenture.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) under common control with any Issuer Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Issuer Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Issuer
Party or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Issuer Party or any ERISA Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Holder or required to be withheld or deducted from a payment to a Holder,
(i) Taxes imposed on or measured by net income (however denominated, and
including any backup withholding in respect thereof) and franchise Taxes, in
each case, (a) imposed by the United States or as a result of such Holder being
a resident of, or organized under the laws of, or having its principal office or
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (b) that are Other Connection Taxes,
(ii) branch profits Taxes imposed by the United States or any similar Tax
imposed on the Holder by any other jurisdiction described in

 

A-1-2

--------------------------------------------------------------------------------


 

clause (i) above, (iii) any U.S. federal withholding Tax that is imposed on
amounts payable to the Holder pursuant to Applicable Laws in effect at the time
the Holder becomes a party hereto, except to the extent that such Holder’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts with respect to such withholding Tax pursuant to Section 6.1, (iv) any
U.S. federal withholding Tax imposed as a result of the Holder’s failure to
comply with the requirements set forth in Section 6.5 and (v) any United States
federal withholding Tax imposed under Sections 1471 through 1474 of the Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Executive Order” means Executive Order No. 13,224, 66 Fed Reg 49,079 (2001),
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit or
Support Terrorism).

 

“Finance Corp.” has the meaning assigned to that term in the preamble.

 

“Fundamental Documents” means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs, as in effect from time to time.  For example, the “Fundamental
Documents” of a corporation would be its certificate or articles of
incorporation and bylaws.

 

“GAAP” means generally accepted accounting principles in the United States that
are in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantors” has the meaning assigned to that term in the recitals.

 

“Guarantee” means the guarantee made by the Guarantors and the other Guarantors
(as defined in the Indenture) from time to time in favor of the Holders pursuant
to Article 10 of the Indenture.

 

“Historical Financial Statements” means (a) the audited consolidated balance
sheet of the Issuer Parties and their Subsidiaries for the fiscal year ended
December 31, 2011, and the related consolidated statements of income or
operations, shareholders equity and cash flows for such fiscal year of the
Issuers and their Subsidiaries, including the notes thereto, and (b) the 
unaudited quarterly balance sheets and related statements of income of the
Issuer Parties and their Subsidiaries for each of the quarters ended March 31,
2012, June 30, 2012 and September 30, 2012.

 

“Holder” has the meaning assigned to that term in the Indenture.

 

A-1-3

--------------------------------------------------------------------------------


 

“Indemnified Party” means the Purchaser, each Affiliate of the Purchaser, each
successor and permitted assign of the foregoing Persons and the respective
directors, officers, advisors, agents and employees of the Purchaser and each
other Person controlling any of the foregoing within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act.

 

“Indemnified Taxes” means Taxes imposed on, or with respect to any, payments
hereunder other than Excluded Taxes.

 

“Indenture” has the meaning assigned to that term in the recitals.

 

“IP Rights” has the meaning specified in Section 2.22.

 

“Issuer Parties” means the Issuers and the Guarantors.

 

“Issuers” has the meaning assigned to that term in the preamble.

 

“Liabilities” means any and all losses, claims, damages, liabilities or other
costs or expenses, joint or several, to which an Indemnified Party may become
subject which arise out of or related to or result from any transaction, action
or proceeding connected with the Note Documents, the Acquisition Agreement, the
Notes or any other matters contemplated hereby; provided that “Liabilities”
shall not include any losses, claims, damages, liabilities or other costs or
expenses which result from the gross negligence or willful misconduct of an
Indemnified Party (to the extent determined by a court of competent jurisdiction
in a final and non-appealable judgment).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under Applicable Law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (as defined in the Indenture) (or equivalent statutes) of any
jurisdiction other than a precautionary financing statement respecting a lease
not intended as a security agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Issuer Parties taken
as a whole or the Issuer Parties and their Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Issuer Party to perform its
obligations under any Note Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Issuer Party of any Note Document to which it is a party.

 

“Money Laundering Laws” has the meaning specified in Section 2.27(a).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Issuer Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

A-1-4

--------------------------------------------------------------------------------


 

“Note Documents” has the meaning specified in Section 2.1.

 

“Notes” has the meaning assigned to that term in the recitals.

 

“Other Connection Taxes” means, with respect to any Holder, Taxes imposed as a
result of a present or former connection between such Holder and the
jurisdiction imposing such Tax (other than connections arising from such Holder
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Note Document, or
sold or assigned an interest in any Note or Note Document).

 

“Other Taxes” means all present or future stamp, documentary or transfer Taxes,
charges or similar levies due on the Notes or arising from any payment made
hereunder or under any other Note Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Indenture or any other Note
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Issuer Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Liens” has the meaning assigned to that term in the Credit Agreement.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Issuers or any
ERISA Affiliate or any such Plan to which any Issuer Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Projections” means projections of the Issuer Parties and their Subsidiaries for
the year ending December 31, 2013 (and giving effect to the transactions
occurring on the Closing Date and, without duplication, the transactions
contemplated by the Acquisition Agreement) prepared, or as directed to be
prepared, by the Issuers and made available to the Purchaser.

 

A-1-5

--------------------------------------------------------------------------------


 

“Purchase Price” has the meaning assigned to that term in Section 1.1.

 

“Purchaser” has the meaning assigned to that term in the preamble.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“SEC Reports” means the Company’s Annual Report on Form 10-K for the year ended
December 31, 2011 or its other reports and forms filed with or furnished to the
Commission under Sections 12, 13, 14 or 15(d) of the Exchange Act, after
December 31, 2011 (including any amendments or supplements thereto) and before
the Closing Date.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities but
without duplication of any underlying liability related thereto, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured and (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they
mature.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability as of that date.

 

“Subsidiary” has the meaning assigned to that term in the Indenture.

 

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“U.S.A. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
Patriot Act), Public Law 107-56 (signed into law on October 26, 2001).

 

A-1-6

--------------------------------------------------------------------------------

 


 

EXHIBIT A-2

 

RULES OF CONSTRUCTION

 

Unless the context otherwise requires:

 

1.                                      a term has the meaning assigned to it;

 

2.                                      an accounting term not otherwise defined
has the meaning assigned to it in accordance with GAAP;

 

3.                                      “or” is not exclusive;

 

4.                                      words in the singular include the
plural, and in the plural include the singular;

 

5.                                      the meanings of the words “will” and
“shall” are the same when used to express an obligation;

 

6.                                      references to sections of or rules under
the Securities Act or the Exchange Act shall be deemed to include substitute,
replacement or successor sections or rules adopted by the Commission from time
to time; and

 

7.                                      “herein,” “hereof” and other words of
similar import refer to this Agreement as a whole (as amended or supplemented
from time to time) and not to any particular Article, Section or other
subdivision.

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF FUNDING NOTICE

 

FUNDING NOTICE

 

To:                             FS Energy and Power Fund, as purchaser

 

Re:                             8.00% Senior Notes Due 2018 of Global Partners
LP and GLP Finance Corp.

 

Date:                  February 13, 2013

 

This irrevocable Funding Notice (this “Funding Notice”) is delivered to you
pursuant to the Note Purchase Agreement, to be dated as of February 14, 2013
(the “Note Purchase Agreement”), by and among Global Partners LP and GLP Finance
Corp. (together, the “Issuers”) and FS Energy and Power Fund, as purchaser (the
“Purchaser”).  All capitalized terms used herein without definition shall have
the respective meanings specified in the Note Purchase Agreement.

 

The Issuers confirm and certify to the Purchaser that, as of the date hereof and
as of the proposed Closing Date:

 

1.                                 The proposed Closing Date is February 14,
2013, which is a Business Day.

 

2.                                 The Aggregate Principal Amount is
$70,000,000.  The Purchase Price (taking into account an original issue discount
equal to 3.00%) is $67,900,000.

 

3.                                 The Notes will be delivered pursuant to
Section 1.3 of the Note Purchase Agreement to the Purchaser against wire
transfer by the Purchaser to the Issuers, or their order, of immediately
available funds in the amount of the Purchase Price to the following account:

 

Bank:

 

Bank of America

ABA Number:

 

026009593

A/C Number:

 

56095872

Account Name:

 

Global Companies LLC

 

[Signature page follows.]

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuers have executed this Funding Notice as of the date
first above written.

 

 

GLOBAL PARTNERS LP

 

 

 

By:

GLOBAL GP LLC,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GLP FINANCE CORP.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

GUARANTORS

 

Global Operating LLC

 

Global Companies LLC

 

Global Montello Group Corp.

 

Global Energy Marketing LLC

 

Chelsea Sandwich LLC

 

Glen Hes Corp.

 

Alliance Energy LLC

 

Bursaw Oil LLC

 

Global Energy Marketing II LLC

 

Schedule 1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.7

 

LITIGATION

 

Actions, suits, proceedings, claims or disputes disclosed in the Company’s
filings with the U.S. Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934.

 

Schedule 2.7-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.12(e)

 

ERISA

 

1.              Global Partners LP Pension Plan

 

2.              Global Montello Group Corp. Pension Plan

 

Schedule 2.12(e)-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.13

 

SUBSIDIARIES; EQUITY INTERESTS

 

Parts (a) and (c) - Subsidiaries.

 

1.                                      Global Partners LP

a)                                     Global Operating LLC (100%)

b)                                     GLP Finance Corp. (100%)

 

2.                                      Global Operating LLC

a)                                     Global Companies LLC (100%)

b)                                     Global Montello Group Corp. (100%)

c)                                      Global Energy Marketing LLC (100%)

d)                                     Global Energy Marketing II LLC (100%)

e)                                      Chelsea Sandwich LLC (100%)

f)                                       Alliance Energy LLC (100%)

g)                                      Basin Transload, LLC (60%)

 

3.                                      Global Companies LLC

a)                                     Glen Hes Corp. (100%)

 

4.                                      Alliance Energy LLC

a)                                     Bursaw Oil LLC (100%)

 

Part (b) – Equity Investments

 

On or about the day following the Closing Date, Global Operating LLC will become
the sole member of Cascade Kelly Holdings, LLC.

 

No Issuer Party holds an equity investment in any corporation or entity other
than as set forth in this Schedule 2.13.

 

Schedule 2.13-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.14

 

ENVIRONMENTAL COMPLIANCE

 

Global received from the Environmental Protection Agency (“EPA”), by letters
dated November 2, 2011 and March 9, 2012, reporting requirements and testing
orders (collectively, the “Requests for Information”) for information under the
Clean Air Act. The Requests for Information are part of an EPA investigation to
determine whether Global has violated sections of the Clean Air Act at certain
of Global’s terminal locations in New England with respect to residual oil and
asphalt. Global is complying with the Requests for Information. Global does not
believe that a violation has occurred nor does Global believe any adverse
determination in connection with such investigation would have a Material
Adverse Effect.

 

In connection with the December 2012 acquisition of six New England gasoline
stations from Massachusetts based Mutual Oil Company (“Mutual Oil”), Global
assumed certain environmental liabilities, including certain ongoing remediation
efforts. Global does not believe that completion of the remediation efforts will
result in material costs in excess of the environmental reserve or have a
material impact on the Company’s operations.

 

In connection with the March 2012 acquisition of Alliance Energy LLC
(“Alliance”), Global assumed Alliance’s environmental liabilities, including
ongoing environmental remediation at certain of the retail stations owned by
Alliance and future remediation activities required by applicable federal, state
or local law or regulation. Remedial action plans are in place, as may be
applicable with the state agencies regulating such ongoing remediation. Global
does not believe that completion of the remediation efforts will result in
material costs in excess of the environmental reserve or have a material impact
on the Company’s operations. See Note 11 of Notes to Consolidated Financial
Statements included in the Company’s Quarterly Report on Form 10-Q for the
period ended September 30, 2012.

 

In connection with the September 2010 acquisition of the retail gas stations
from ExxonMobil, Global assumed certain environmental liabilities, including
ongoing environmental remediation at and monitoring activities at certain of the
acquired sites and future remediation activities required by applicable federal,
state or local law or regulation. Remedial action plans are in place with the
applicable state regulatory agencies for the majority of these locations,
including plans for soil and groundwater treatment systems at eight sites.
Global does not believe that completion of the remediation efforts will result
in material costs in excess of the environmental reserve or have a material
impact on the Company’s operations. See Note 11 of Notes to Consolidated
Financial Statements included in the Company’s Quarterly Report on Form 10-Q for
the period ended September 30, 2012.

 

In connection with the June 2010 acquisition of three refined petroleum products
terminals in Newburgh, New York, Global assumed certain environmental
liabilities, including certain ongoing remediation efforts. Global does not
believe that completion of the remediation efforts will result in material costs
in excess of the environmental reserve or have a material impact on the
Company’s operations. See Note 11 of Notes to Consolidated Financial Statements
included in the Company’s Quarterly Report on Form 10-Q for the period ended
September 30, 2012.

 

In connection with the November 2007 acquisition of ExxonMobil’s Glenwood
Landing and Inwood, New York terminals, Global assumed certain environmental
liabilities, including the remediation obligations under remedial action plans
submitted by ExxonMobil to and approved

 

Schedule 2.14-1

--------------------------------------------------------------------------------


 

by the New York Department of Environmental Conservation (“NYDEC”) with respect
to both terminals. Global has implemented the remedial action plans.  Global
does not believe that completion of the remediation efforts will result in
material costs in excess of the environmental reserve or have a material impact
on the Company’s operations. See Note 11 of Notes to Consolidated Financial
Statements included in the Company’s Quarterly Report on Form 10-Q for the
period ended September 30, 2012.

 

In connection with the May 2007 acquisition of ExxonMobil’s Albany and Newburgh,
New York and Burlington, Vermont terminals, Global assumed certain environmental
liabilities, including the remediation obligations under a proposed remedial
action plan submitted by ExxonMobil to NYDEC with respect to the Albany, New
York terminal. In June 2008, Global submitted a remedial action work plan to
NYDEC, implementing NYDEC’s conditional approval of the remedial action plan
submitted by ExxonMobil. Global responded to NYDEC’s requests for additional
information and conducted pilot tests for the remediation outlined in the work
plan. Based on the results of such pilot tests, Global reduced the environmental
reserve during the fourth quarter ended December 31, 2008. In July 2009, NYDEC
approved the remedial action work plan, and Global signed a Stipulation
Agreement with NYDEC to govern implementation of the approved plan. The remedial
action work has been implemented pursuant to the approved work plan, and the
post-remediation stage of operation, monitoring and maintenance has commenced
and is ongoing. As a result, Global reduced the environmental reserve during the
second quarter ended June 30, 2011. Global does not believe that completion of
the post-remediation efforts will result in material costs in excess of the
environmental reserve or have a material impact on the Company’s operations. See
Note 11 of Notes to Consolidated Financial Statements included in the Company’s
Quarterly Report on Form 10-Q for the period ended September 30, 2012.

 

Schedule 2.14-2

--------------------------------------------------------------------------------


 

SCHEDULE 2.23

 

AFFILIATE TRANSACTIONS

 

1.              Amended and Restated Services Agreement by and among Global
Petroleum Corp., Global Companies LLC, Global Montello Group Corp., Chelsea
Sandwich LLC, Alliance Energy LLC and Bursaw Oil LLC dated as of October 4,
2005, as amended by that certain First Amendment to Amended and Restated
Services Agreement dated as of July 24, 2006, as amended by that certain Second
Amendment to Amended and Restated Services Agreement dated as of March 9, 2012

 

2.              Services Agreement by and between AE Holdings Corp. and Global
Companies LLC dated as of March 9, 2012

 

3.              Second Amended and Restated Terminal Storage Rental and
Throughput Agreement by and among Global Petroleum Corp., Global Companies LLC
(for itself and its subsidiary, Glen Hes Corp.), and Global Montello Group Corp.
dated as October 5, 2005, as amended by that certain First Amendment to Second
Amended and Restated Terminal Storage Rental and Throughput Agreement dated as
of May 12, 2010, as amended by that certain Second Amendment to Second Amended
and Restated Terminal Storage Rental and Throughput Agreement dated as of
November 14, 2012

 

4.              Contribution Agreement by and between AE Holdings Corp. and
Global Partners LP dated as of November 21, 2011

 

5.              Registration Rights Agreement by and between Global Partners LP
and AE Holdings Corp. dated as of March 1, 2012

 

6.              Business Opportunity Agreement by and among Alfred A. Slifka,
Richard Slifka and Global Partners LP dated as of March 1, 2012

 

7.              Omnibus Agreement by and among Global Petroleum Corp., Montello
Oil Corporation, Global Revco Dock, L.L.C., Global Revco Terminal, L.L.C.,
Global South Terminal, L.L.C., Sandwich Terminal, L.L.C., Chelsea Terminal
Limited Partnership, Global GP LLC, Global Partners LP, Global Operating LLC,
Alfred A. Slifka, Richard Slifka and Eric Slifka dated October 4, 2005

 

8.              Compensation Funding Agreement between the Company and Global GP
LLC dated as of June 1, 2009

 

Schedule 2.23-1

--------------------------------------------------------------------------------

 